Petroleum Development Corporation 2007 Second Quarter Results August 10, 2007 Steven R. Williams, CEO Richard W. McCullough, CFO & Treasurer NASDAQ GSM:PETD Forward Looking Statements This information contains predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved.Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, drilling and operating risks, risks related to exploration and development, uncertainties about the estimates of reserves, competition, government regulation and the ability of the Company to meet its stated business goals. Contact Information Investor Relations Petroleum Development Corporation 120 Genesis Boulevard, PO Box 26, Bridgeport, West Virginia26330 Phone: 304.842.3597, Fax: 304.842.0913, www.petd.com Company Snapshot §Market Cap (08/09/07) ÖApprox. $700 Million §Proved Reserves (12/31/06) Ö323 Bcfe Ø500+ Bcfe (2007E) §Production (2006) Ö16.9 Bcfe Ø28 Bcfe (2007E) §Production (2Q07) Ö78% N. Gas / 22% Oil §Total Shareholder Equity (12/31/06) Ö$360.1 Million §Diluted Average Shares Outstanding (2007) Ö14,860,000 Ø(Down 8%) See Slide 2 regarding Forward Looking Statement Second Quarter Highlights §Record production of 6.44 Bcfe §On track with 28 Bcfe guidance for 2007 §Adjusted Cash Flow from Operations and EBITDA up despite impacts of prices* §Drilled a record 108 wells (gross) * Adjusted cash flow from operations is defined as cash flow from operations before changes in assets and liabilities.EBITDA is defined as Net Income + Interest Expense + Income Taxes + Depreciation, depletion, amortization These are non-GAAP measures.See slide 21 for further information. See Slide 2 regarding Forward Looking Statement Impact of Price Changes §Average 2Q07 price of $6.10 per Mcfe was $0.61 lower than 2Q06 oExcludes derivative gains and losses §Average price for six months ended June 30, 2007 of $6.22 was $0.96 lower than the same period in 2006 §Prices reduced cash flow and earnings See Slide 2 regarding Forward Looking Statement Energy Market Exposure Percentage of Production by Market (Based on Mcfe) §Oil Ö21.7% §Northern Border Ö0.5% §Midcontinent Ö15.9% §Colorado Liquids Ö3.7% §Nymex Ö12.4% §Michigan Ö8.5% §Colorado Interstate Gas Ö37.2% See Slide 2 regarding Forward Looking Statement CIG Basis {Graphic} Summary Financial Results ($ in millions, except for per share data) Second Quarter Six Months Ended June 30 2006 2007 2006 2007 Revenues $64.7 $75.9 $147.5 $133.9 Total Expenses $53.2 $71.7 $117.6 $126.0 Income from Operations $11.6 $29.8 $29.9 $33.4 Net Income $7.3 $18.1 $18.9 $20.6 Diluted Earnings Per Share $0.45 $1.21 $1.17 $1.38 See Slide 2 regarding Forward Looking Statement Revenue §Increased production at record levels §Other factors impacting revenue oLower oil & natural gas prices ($0.61 per Mcfe) oGain on lease sale not included ($25.6 million) See Slide 2 regarding Forward Looking Statement Net Income §Net Income of $18.1 million §Primary Drivers o Lower prices o Increased DD&A o Approximately $16 million after tax gain o $3.9 million exploration expenses See Slide 2 regarding Forward Looking Statement EBITDA §Includes impact of lower gas prices and gain on leasehold sale §EBITDA of $31.7 million, excluding the benefit of the $16 million after tax gain on leasehold sale, represents a 63% increase §EBITDA Net Income + Interest Expense + Income Taxes + Depreciation, depletion, amortization See Slide 2 regarding Forward Looking Statement Adjusted Cash Flow from Operations §Increased despite lower prices §Includes the impact of all non-cash items §Adjusted cash flow from operations is defined as cash flow from operations before changes in assets and liabilities See Slide 2 regarding Forward Looking Statement DD&A §Increased oil & gas production §Higher cost reserve additions relative to historical reserves §Cost of recent acreage acquisitions at current market rates §Higher drilling and development costs See Slide 2 regarding Forward Looking Statement Increasing Production §Record 6.4 Bcfe 2Q07 §On track to meet 28 Bcfe annual guidance §PiceanceBasin compressor station now on line oIncreases gross throughput from about 17 to 50 million cubic feet per day from Garden Gulch oOther enhancement work underway See Slide 2 regarding Forward Looking Statement Increasing Estimated Proved Reserves §Anticipate greater than 500 Bcfe proved reserves for YE 2007 oAdditions through both the drill bit and acquisitions §Active areas primarily in Colorado - Piceance, Wattenberg and Neco See Slide 2 regarding Forward Looking Statement Drilling Activity {Graphic} 2007 Actual vs. Production Forecast §Estimated 2007 Production of 28 Bcfe oSix month production of 11.8 Bcfe §Estimated 2007 Exit Rate approximately 100 MMcfd §Compressor and pipeline work reducing back-log of wells awaiting turn-in in GrandValley, Wattenberg and NECO areas §Also improving deliverability See Slide 2 regarding Forward Looking Statement Continuing Our Success §Low-risk resource plays §Strong development inventory §Proven multi-basin operator §Strong balance sheet §Skilled and experienced management and technical team See Slide 2 regarding Forward Looking Statement 2007 Production Forecast 2007 Forecast by Area (MMcfe) Forecast Area 1Q Actual 2Q Actual 1Q 2Q 3Q 4Q 2007 Rocky Mtn 4,290 5,322 4,435 5,041 6,794 7,405 23,675 Appalachian 617 687 625 640 680 689 2,634 Michigan 426 427 415 424 456 459 1,754 Company Total 5,333 6,436 5,475 6,104 7,931 8,553 28,063 Rocky Mountain Forecast by Area (MMcfe) Forecast Area 1Q Actual 2Q Actual 1Q 2Q 3Q 4Q 2007 Wattenberg 2,209 2,623 2,314 2,586 3,149 3,361 11,410 GrandValley 1,246 1,590 1,064 1,245 2,086 2,094 6,490 NECO 677 942 834 954 1,203 1,492 4,483 North Dakota 158 165 224 256 355 458 1,293 Rocky Mountain Total 4,290 5,321 4,435 5,041 6,794 7,405 23,675 Forecasted numbers are from presentation to Analysts on January 22, 2007 Major Operating Area Highlights • Wattenberg Area production shortfall due to weather related issues, production not “lost” but delayed • GrandValley production positively impacted by facility improvements and greater # of wells inline • NECO Area production difference due to fewer wells inline than anticipated See Slide 2 regarding Forward Looking Statement EBITDA& Adjusted Cash Flow from Operations Reconciliation ($ in thousands) EBITDA 2002 2003 2004 2005 2006 06/30/07 2Q06 2Q07 Net Income $8,881 $20,413 $33,228 $41,452 $237,772 $20,552 $7,280 $18,051 Interest 1,505 816 238 217 2,443 2,281 436 1,450 Income Taxes 3,186 11,934 20,250 24,676 149,637 12,185 4,192 10,749 Depreciation 12,602 15,313 18,156 21,116 33,735 30,503 7,605 17,428 EBITDA $26,174 $48,476 $71,872 $87,461 $423,587 $65,521 $19,513 $47,678 Management believes EBITDA is relevant because it is a measure of cash available to fund the Company’s capital expenditures and service its debt and is a widely used industry metric which allows comparability of our results with our peers. Adjusted Cash Flow Operations 2002 2003 2004 2005 2006 6/30/2007 2Q06 2Q07 Net Cash Used in Operating Activities $28,173 $73,608 $73,301 $112,372 $67,390 -$76,385 -$16,698 -$43,647 Changes in Assets & Liabilities to Operations -2,875 -26,691 -10,786 -38,815 -37,554 112,950 31,905 60,418 Adjusted Cash Flow from Operations $25,298 $46,917 $62,515 $73,557 $29,836 $36,565 $15,207 $16,771 Management believes Adjusted Cash Flow from Operations is relevant because it is a measure of cash available to fund the Company’s capital expenditures and service its debt.Management also believes Adjusted Cash Flowfrom Operations is a useful measure for estimating the value of the Company’s operations. See Slide 2 regarding Forward Looking Statement Petroleum Development Corporation 2007 Second Quarter Results August 10, 2007 Steven R. Williams, CEO Richard W. McCullough, CFO & Treasurer NASDAQ GSM:PETD
